Citation Nr: 0815423	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy of 
the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy of 
the right lower extremity.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003, September 2003, May 2004 
and October 2004 rating decisions issued by the RO.  The 
veteran's appeal originally included the issues of service 
connection for bilateral hearing loss and prostatitis.  In 
July 2005, prior to the promulgation of a decision, the Board 
received notification of the veteran's intent to withdraw his 
appeal concerning these issues from appellate consideration.  
Therefore, the issues of service connection for bilateral 
hearing loss and prostatitis are no longer before the Board 
on appeal.  38 C.F.R. § 20.202 (2007).  

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in July 2005, 
the Board remanded this appeal back to the RO for further 
development of the record in November 2005.

In a statement received at the RO in August 2003, the veteran 
also indicated that he wished to file a claim of service 
connection for post-traumatic stress disorder (PTSD).  The 
Board refers that matter back to the RO for the proper 
development.

The issues of an increased evaluation for the service-
connected diabetes mellitus and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated hypertension is shown as 
likely as not to be due to or exacerbated by the service-
connected diabetes mellitus.   

2.  The veteran is not shown to have manifested complaints or 
findings referable to tinnitus in service or for many years 
thereafter.  

3.  The veteran currently is not shown to have tinnitus that 
can be causally linked to any event or incident of his period 
of active service.  

4.  The service-connected peripheral neuropathy of the left 
lower extremity is not shown to be productive of a disability 
picture greater than mild incomplete paralysis of the 
posterior tibial nerve.

5.  The service-connected peripheral neuropathy of the right 
lower extremity is not shown to be productive of a disability 
picture greater than mild incomplete paralysis of the 
posterior tibial nerve.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is proximately due to 
or the result of the service-connected diabetes mellitus.  
38 U.S.C.A. §§ 101, 1112, 1113, 1131, 5103, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310 (2007).  

2.  The veteran does not have tinnitus due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307 (2007).

3.   The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected peripheral 
neuropathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a including 
Diagnostic Codes 8525-8725 (2007).

4.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a including 
Diagnostic Codes 8525-8725 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in various letters.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decisions.  However, the RO 
readjudicated all the issues on appeal in an October 2006 
Supplemental Statement of the Case (SSOC).  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the October 2006 letter 
that enclosed the final SSOC, the RO notified the veteran of 
the evidence necessary to establish both disability ratings 
and effective dates in compliance with these requirements.  
Id. 

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen.  71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

Under this revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

A.	Hypertension

The Board has reviewed the veteran's service treatment 
records and finds no complaints or findings referable to 
hypertension.

Subsequent to service, private treatment records dated May 
1985 to January 2003 document treatment the veteran received 
for his various disabilities.  In a November 1991 private 
record, the veteran's final diagnosed conditions included 
borderline hypertension.  In a January 2000 private record, 
the examination report noted a past history of hypertension 
that was resolved.

VA treatment records dated February 2003 to October 2006 
document the treatment the veteran received at the VA medical 
facility for his various disorders.  In a March 2003 VA 
diabetes examination, the veteran reported his history of and 
treatment for diabetes and complications related thereto.  He 
reported having hypertension that had been ongoing for one 
year.  He was prescribed lisinopril, glyburide and metformin 
for the management of his diabetes and the related 
complications.  On examination his blood pressure was 140/80.  
He was diagnosed with essential hypertension.

In a February 2004 VA diabetes examination, the veteran 
reported again his history of and treatment for diabetes and 
the resulting complications.  He reported having a history of 
hypertension for which he was prescribed lisinopril.  On 
examination his blood pressure was 180/106.

During an April 2006 VA diabetes and hypertension 
examination, the veteran reported that he was diagnosed with 
hypertension around 1990, the same time he was diagnosed with 
diabetes.  Initially medication kept his hypertension well 
controlled, however, over the past six years he had a 
worsening of his hypertension.  He was prescribed lisinopril, 
terazosin and felodipine for the management of his 
hypertension.  He denied any history of heart attacks, 
strokes or any other abnormality related to hypertension.

On examination his blood pressure readings were 169/104, 
169/104, and 173/103.  He was diagnosed with hypertension, 
not very well controlled.  The examiner opined that it was as 
likely as not that the veteran's diabetes had been 
exacerbating or worsening his hypertension (the veteran's 
hypertension had been exacerbated by his diabetes mellitus).

Given this opinion and the evidence of record, the Board 
finds the evidence to be in relative equipoise in showing 
that the currently documented hypertension as likely as not 
was aggravated by the veteran's service-connected diabetes 
mellitus.  By extending the benefit of the doubt to the 
veteran, service connection for hypertension is warranted.  



B.	Tinnitus

The Board notes that the reviewed service treatment records 
contain no complaints or findings referable to tinnitus.   In 
an October 1990 private ear, nose and throat examination, the 
veteran complained of ear infections in both ears on and off 
over the years.  He reported that he got fuel in his ears 
during Vietnam that burned the skin in his ear canals.  He 
was diagnosed with resolving external otitis.  There were no 
noted complaints of a ringing in the ears or a diagnosis of 
tinnitus.

During an April 2006 VA audiological examination, the veteran 
reported his history of noise exposure.  He reported that his 
tinnitus began in some time around 1985 to 1986.  He 
described the tinnitus as constant and reported that it 
affected both ears; however, it was worse in the right ear.  
The examiner opined that due to the late onset, the veteran's 
tinnitus was less likely than not due to military service.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
various lay statements.  In this regard, the Board observes 
that the Court has determined that, for tinnitus, the veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  However in this case, the Board notes that 
the veteran has not presented evidence of a continuity of 
symptomatology.  By his own report, the veteran stated that 
his tinnitus onset in some time around 1985 to 1986, some 
fourteen to fifteen years after service.  The Board also 
notes that in the October 1990 private ear, nose and throat 
examination the veteran did not even complain of any 
tinnitus.  To that end the Board notes that evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).
 
Given the veteran has not presented evidence of a continuity 
of symptomatology, his lay statements lack probative value 
because he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Thus, the veteran's claim of service 
connection for tinnitus must be denied.  

III.  Increased rating 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In the May 2004 rating decision, the RO assigned separate 10 
percent evaluations for the service-connected peripheral 
neuropathy of the left and right lower extremities effective 
September 25, 2003.  These evaluations have remained in 
effect since that time.  

VA treatment records dated February 2003 to October 2006 
document the treatment the veteran received at the VA medical 
facility for his various disabilities.  In a July 2003 
record, the veteran complained of numbness in his toes and 
heels bilaterally.  In September 2003 VA treatment records, 
the veteran complained of severe bilateral foot pain.  He 
described a burning and numbness and reported that he had 
been unable to work for the past several days because he was 
not able to stand or walk for any lengthy period of time.

In a December 2003 VA treatment record, the veteran 
complained of burning, tingling and numbness on the tips of 
his toes and on the bottom of his heels.  He also complained 
of bilateral knee and leg pain.  He had +3/4 PT and dorsalis 
pedis (DP) pulses with normal response to position and pain.  
His toes were warm to touch.  He had noted pes planus.

During the February 2004 VA diabetes examination, the veteran 
reported the history of and treatment for his diabetes 
mellitus and related complications.  He complained of 
numbness in his feet that had been ongoing for at least a 
year.  On examination his lower extremities were without 
cyanosis or edema.  He had bilateral 1+ DP pulses.  His gait 
was normal.  There was no gross focal motor deficit, but he 
had markedly decreased light touch sensation when his feet 
were tested with a monofilament.  He had no peripheral 
lymphadenopathy.  He was diagnosed with moderately controlled 
diabetes mellitus with significant peripheral neuropathy.

During an April 2006 VA peripheral nerves examination, the 
veteran complained of numbness of the toes and heels and 
occasional numbness of the tips of the fingers since 
approximately 2000.  He was prescribed amitriptyline, to be 
taken at bedtime, for a "fatigued" feeling in the legs 
which he has at night.  He reported that he could not do 
prolonged standing because of his knees and ankles.

On examination, the deep tendon reflexes were 1+ in the lower 
extremities.  Vibratory sensation appeared to be somewhat 
diminished in the toes.  Pinprick was perceived as 60 percent 
of normal in the toes.  Motor examination revealed first 
interosseous muscle, bulk and strength normal bilaterally.  
He could wiggle his toes well.  He was diagnosed with mild 
sensory polyneuropathy with no evidence of paralysis.  This 
mild sensory polyneuropathy was not expected to have a 
significant impact on his vocational pursuits.

The service-connected peripheral neuropathy of the left and 
right lower extremities have been evaluated on the degree of 
paralysis of the posterior tibial nerve under Diagnostic Code 
8725.  38 C.F.R. § 4.124a.  A 10 percent evaluation is 
assigned for both mild and moderate incomplete paralysis.  A 
20 percent evaluation is assigned for severe incomplete 
paralysis.  A 30 percent evaluation is assigned for complete 
paralysis marked by paralysis of all muscles of the sole of 
the foot, frequently with painful paralysis of a causalgic 
nature; toes cannot be flexed; adduction is weakened; plantar 
flexion is impaired.

The Board has applied the noted criteria to the case at hand.  
Given the most recent examination findings, including deep 
tendon reflexes 1+ in the lower extremities, somewhat 
diminished vibratory sensation in the toes, pinprick 
sensation 60 percent of normal in the toes and normal motor 
examination of the first interosseous bilaterally, the Board 
finds the service-connected peripheral neuropathy of the left 
and right lower extremities is not shown to be productive of 
a disability picture greater than mild incomplete paralysis 
of the posterior tibial nerve as is already contemplated by 
the assigned 10 percent evaluations.  

In this regard, the Board notes that in the April 2006 
examination, the examiner characterized the neuropathy as 
mild with no evidence of paralysis.  Thus, the Board 
concludes that the evidence of record does not justify 
assignment of increased ratings in this case.

The only evidence of record supporting the veteran's claims 
is various lay statements made by the veteran.  While the 
veteran is certainly competent to report and testify to 
symptoms capable of lay observation, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to degree of 
severity.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992). 

Thus, the preponderance of the evidence is against the 
veteran's claims for increased evaluations.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the veteran's claims for increased evaluations 
for the service-connected peripheral neuropathy of the left 
and right lower extremities must be denied.


ORDER

Service connection for hypertension, as secondary to the 
service-connected diabetes mellitus is granted.

Service connection for claimed tinnitus is denied.

Evaluation in excess of 10 percent for the service-connected 
peripheral neuropathy of the left lower extremity is denied.

Evaluation in excess of 10 percent for the service-connected 
peripheral neuropathy of the right lower extremity is denied.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim with regards to entitlement to an increased evaluation 
for the service-connected diabetes mellitus and entitlement 
to TDIU is warranted, even though such will, regrettably, 
further delay a final decision on these claims on appeal.

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In the November 2005 remand, the Board requested that the 
veteran be provided with a VA diabetes examination to 
evaluate the current severity of his service-connected 
diabetes.  The examiner was requested to discuss whether the 
veteran should be taking insulin and whether his diet was 
restricted.  Further the examiner was requested to address 
whether the veteran's activities were regulated as a result 
of his diabetes and if so, the degree related thereto.  
Additionally, the examiner was requested to opine as to the 
impact of the service-connected diabetes on the veteran's 
vocational pursuits.

The veteran received a VA diabetes examination in April 2006.  
The examiner concluded that the veteran did not require 
insulin for management of his diabetes.  However, the 
examiner failed to address whether the veteran was on a 
restricted diet or whether his activities required 
regulation.  Thus, as required by the November 2005 remand, 
the examiner has failed to address the need for a restricted 
diet and regulation of activities related to the service-
connected diabetes.  

Finally, given the nature of the development requested above, 
specifically the requested proper development of the claim 
for an increased evaluation for the service-connected 
diabetes mellitus, the Board must defer further action as to 
the matter of entitlement to a TDIU rating.  See Holland v. 
Brown, 6 Vet. App. 443 (1994) (A claim for TDIU predicated on 
a particular service-connected condition is inextricably 
intertwined with a rating increase claim regarding the same 
condition); see also Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded another 
VA examination to determine the current 
severity of his service-connected 
diabetes mellitus.  The veteran's claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  

The examiner must describe what symptoms 
the veteran manifests that are 
attributable to his diabetes mellitus.  
The examiner must address whether the 
management of the veteran's service-
connected diabetes requires insulin, 
restriction of diet and/or regulation of 
activities.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  In reporting these findings, 
the examiner should opine as to whether 
the veteran's service-connected diabetes 
precludes him from obtaining and 
maintaining gainful employment consistent 
with his education and occupational 
experience.

The rationale for all opinions expressed 
must be provided.  The report prepared 
must be typed.  If the examiner 
determines that any additional 
examination of a specific service- 
connected disability is necessary, the RO 
must schedule and obtain the designated 
examination from an appropriate health 
care provider.

2.  After completion of all the above 
development, the veteran's claims of 
increased evaluation for the service-
connected diabetes mellitus and 
entitlement to TDIU should be 
readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


